Dryden, Judge,
delivered the opinion of the court.
The plaintiff, while circuit attorney of the judicial circuit *447in which Henry county was comprised, as the attorney of the defendant, prosecuted one suit brought by the county, and defended another brought against it, in the Circuit Court, and has instituted this proceeding to recover the reasonable value of his services in the two suits. The Circuit Court decided that ho was not entitled to recover on the ground that the services were performed in the discharge of his official duties as circuit attorney, for which compensation was prescribed by statute in the form of fees.
The decision of the Circuit Court was clearly right. The fifteenth section of the act of 1855, defining the duties of circuit attorneys, (R. C. 1855, p. 275,) provides: “ The circuit attorney shall reside in his circuit, and commence and prosecute all civil and criminal actions in which the State or any county in his circuit may be concerned ; defend all suits brought against the State or any county in his circuit,” &c.
The fee law of 1855 (R. C. 1855, p. 756) provides: “ Sec.-2. Circuit attorneys shall be allowed fees as follows, unless in cases where it is otherwise directed by law — for his services in all actions which it is, or shall be made, his duty by law to prosecute or defend, four dollars.”
The other judges concurring,
the judgment of the Circuit Court is affirmed.